DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-16, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-16 all recites the limitation "The method for laminating display panel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The preamble of claims 2-16 should be amended to recite “The method for laminating the display panel”

Claim 3 recites the limitation "the rough calibration camera" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 recites “a rough calibration 

Claim 3 recites the limitation "the controller" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 recites “a controller”.  However, Claim 3 is not dependent from claim 2, but rather, claim 1.  Applicant can either correct the antecedent basis or the dependency.

Claim 4 recites the limitation "the completion time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 recites “a controller”.  However, Claim 3 is not dependent from claim 2, but rather, claim 1.  Applicant can either correct the antecedent basis or the dependency.

Claim 5 recites the limitation "the atmospheric pressure of the enclosed cavity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be the first instance of the concept of atmospheric pressure, and should be amended to “an atmospheric pressure of the enclosed cavity”.  

Claim 6 recites the limitation "the range of the preset atmospheric pressure" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be the first instance of the concept of a range, and should be amended to “a range of the preset atmospheric pressure”.  Claim 5, which recites “a preset atmospheric pressure”, does not provide support for the concept of a “range”.

Claim 7 recites the limitation "the atmospheric pressure of the enclosed cavity within the preset range" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 recites “atmospheric pressure” and claim 6 recites “the range of the preset atmospheric pressure.  However, Claim 6 is not dependent from claim 5 and/or 6, but rather, dependent from claim 1.  Applicant should either correct the antecedent basis or the dependency.

Claim 15 recites the limitation "as positioning" in line 4.  This language appears to be unclear; the specification utilizes identical language (see paragraphs 0037 and 0079).  The claim appears to be a translation error and it is suggested that applicant review the original language of the specification for translation errors.

Claim  16 recites the limitation "the mark coordinate" in line 3 and "the other mark coordinate to tally with it" in line 3.  There is insufficient antecedent basis for this limitation in the claim, or there appears to either be a translation error.  It is unclear if applicant is using “coordinate” as a noun or a verb.  It is suggested that applicant review claim 15 as well, which uses the term “a mark”.  It is suggested that perhaps the phrase in claim 16, line 3 should recite “a coordinate of the mark” and that the phrase in claim 4 be amended for clarity.

Claim  17 recites the limitation "A control device for laminating display panel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The preamble of claims 17 should be amended to recite “A control device for laminating a display panel”

Claim  17 recites the limitation " the method for laminating display panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This sections to should be amended to recite “a method for laminating the display panel” as this is the first instance of a recitation of the concept of “a method” but not the first recitation of “the display panel”.

Claim  17 recites the limitation "the program for laminating display panel"  in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  This limitation to should be amended to recite “the program for laminating the display panel”.

Claim  17 recites the limitation " the method for laminating display panel" again in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This limitation to should be amended to recite “the method for laminating the display panel”.

Claim  18 recites the limitation "a control device for laminating display panel" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The preamble of claims 18 should be amended to recite “A control device for laminating a display panel”.
Claim  18 recites the limitation " the method for laminating display panel" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  This sections to should be amended to recite “a method for laminating the display panel” as this is the first instance of a recitation of the concept of “a method” but not the first recitation of “the display panel”.

Claim  18 recites the limitation "the program for laminating display panel"  in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  This limitation to should be amended to recite “the program for laminating the display panel”.

Claim  18 recites the limitation " the method for laminating display panel" again in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This limitation to should be amended to recite “the method for laminating the display panel”.

Claim 19 recites the limitation "the atmospheric pressure of the enclosed cavity within the preset range" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the phrase be amended to recite “an atmospheric pressure of the enclosed cavity within a preset range”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto (US 20030226633 A1) and CN 104102032 A.
As to claim 1, Muramoto discloses a method for laminating a display panel, comprising the following steps of: 
providing a 1st substrate and a 2nd substrate to be laminated and putting them into an enclosed cavity (see paragraph 0044, disclosing “the substrates W1 and W2 are transferred to the press machine 17 by the second transfer equipment 19b”); 

vacuumizing the enclosed cavity by a vacuumizing device (see paragraph 0045, disclosing “The press machine 17 evacuates the vacuum process chamber 32 and feeds a preprocess gas to the vacuum process chamber 32.”); and 
laminating the 1st substrate and the 2nd substrate (see paragraph 0046, disclosing “The press machine 17 presses the substrates W1 and W2 with a predetermined load.”).

Muramoto does not disclose that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate, conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization; continuing the vacuumization for the enclosed cavity and conducting a fine alignment for the 1st substrate and the 2nd substrate;

However, CN 104102032 A discloses that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate (see the translation, the section discussing embodiment 2, disclosing “Step 2, will be tentatively fixing to display base plate 11 and support plate 12, carry out first time para-position (thick para-position), aligning accuracy is ±200um”), conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization (See the translation, embodiment 2, disclosing “Step 4, will be fixing to display 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate, conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization; continuing the vacuumization for the enclosed cavity and conducting a fine alignment for the 1st substrate and the 2nd substrate in order to achieve successive alignments and increased lamination accuracy as taught by CN 104102032. 

As to claim 2, Muramoto as modified by CN 104102032 makes obvious utilizing a rough calibration camera (CCD camera) is disposed to conduct the alignment; and after conducting the alignment for the 1st substrate and the 2nd substrate, it further comprises: sending, by the rough calibration camera (CCD camera 50), a control signal for causing the vacuumizing device to continue vacuumization to a controller (see paragraph 0045, disclosing “The press machine 17 evacuates the vacuum process chamber 32 and feeds a preprocess gas to the vacuum process chamber 32.”   See also paragraph 0047, disclosing “the main control unit 12 controls the elapsed 
The press machine 17 includes CCD cameras 50 which detect image of alignment marks formed on both substrates W1 and W2.  At the time the substrates W1 and W2 are bonded, the CCD cameras 50 sense the alignment marks on the substrates W1 and W2 and output image data thereof to an image processing unit 47.  The press control unit 41 generates a stage drive signal for driving a positioning motor 48 in accordance with the calculation result (calculated data of the amount of positional deviation) from the image processing unit 47 and sends the stage drive signal to a motor driver 49.  The motor driver 49 sends a predetermined number of pulse signals, generated in accordance with the stage drive signal, to the positioning motor 48.  As the positioning motor 48 is driven, the positioning stage 36 and the table 33b are moved.  Both substrates W1 and W2 are aligned in this manner.

As noted above, Muramoto only discloses a single alignment step to which the CCD cameras 50 are associated, and therefore Muramoto does not disclose that a rough calibration camera is disposed to conduct the 1st rough alignment and the 2nd rough alignment; and after conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate, sending by the rough calibration camera a control signal.  
However, CN 104102032 discloses the 1st rough alignment, 2nd rough alignment, and fine alignment steps as discussed above in claim 1.  As combined with Muramoto, this would make obvious that a rough calibration camera, such as that of Muramoto, is disposed to conduct the 1st rough alignment and the 2nd rough alignment; and after conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate, sending by the rough calibaration camera a control signal
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a rough calibration camera is disposed to conduct the 1st rough alignment and the 2nd rough alignment; and after conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate, sending by the rough calibaration camera a control signal in 

As to claim 3, Muramoto as modified by CN 104102032 makes obvious wherein before conducting the alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop vacuumization, it further comprises: sending, by the rough calibration camera (CCD cameras 50), a stop signal for causing the vacuumizing device to stop vacuumization to the controller (see paragraph 0046, disclosing “After pressing, the press machine 17 releases the vacuum process chamber 32 to set the pressure in the vacuum process chamber 32 to atmospheric pressure.”). Muramoto teaches in paragraph 0074 that:
The press machine 17 includes CCD cameras 50 which detect image of alignment marks formed on both substrates W1 and W2.  At the time the substrates W1 and W2 are bonded, the CCD cameras 50 sense the alignment marks on the substrates W1 and W2 and output image data thereof to an image processing unit 47.  The press control unit 41 generates a stage drive signal for driving a positioning motor 48 in accordance with the calculation result (calculated data of the amount of positional deviation) from the image processing unit 47 and sends the stage drive signal to a motor driver 49.  The motor driver 49 sends a predetermined number of pulse signals, generated in accordance with the stage drive signal, to the positioning motor 48.  As the positioning motor 48 is driven, the positioning stage 36 and the table 33b are moved.  Both substrates W1 and W2 are aligned in this manner.

As noted above, Muramoto only discloses a single alignment step to which the CCD cameras 50 are associated, and therefore does not disclose conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop vacuumization, it further comprises: sending, by the rough calibration camera, a stop signal.  
However, CN 104102032 discloses the 1st rough alignment, 2nd rough alignment, and fine alignment steps as discussed above in claim 1. As combined with Muramoto, this would make obvious conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop vacuumization, it further comprises: sending, by the rough calibration camera, a stop signal in order to achieve successive alignments and increased lamination accuracy as taught by CN 104102032.


As to claim 4, Muramoto as modified by  after conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop vacuumization, it further comprises: setting a preset stop time (“the predetermined time” in Muramoto) inside the controller in a manner that the preset stop time roughly matches with the completion time of the 2nd rough alignment; and causing, by the controller, the vacuumization to continue at the time of reaching the preset stop time.  See especially paragraph 0047, disclosing:
While monitoring the time passed from the point when the substrates W1 and W2 were transferred to the vacuum process chamber 32, the main control unit 12 controls the elapsed time from the point of transfer to the point of bonding in such a way that the substrates W1 and W2 are exposed to the gas supplied to the vacuum process chamber 32 over a predetermined time.  This stabilizes the bonded surfaces of the substrates W1 and W2 and allows the bonded surfaces to have a predetermined property.


As to claim 11, Muramoto discloses that the 1st substrate is thin film transistor substrate and the 2nd substrate is color substrate.  See paragraph 0003, disclosing “The two glass substrates are, for example, an array substrate on which a plurality of TFTs (Thin Film 

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto (US 20030226633 A1) and CN 104102032 A as applied to claim 1-4 and 11 above, and further in view of and further in view of Yamazaki (US 20050013927 A1) and Lee (US 20030178468 A1) and Motomatsu (US 20090027592 A1)

As to claim 5, Muramoto and CN 104102032 A does not disclose wherein before conducting the 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop vacuumization, it further comprises: monitoring the atmospheric pressure of the enclosed cavity; issuing a warning when the atmospheric pressure of the enclosed cavity reaches preset atmospheric pressure.
However, Yamazaki, Lee and Motomatsu make obvious that monitoring the atmospheric pressure of the enclosed cavity; issuing a warning when the atmospheric pressure of the enclosed cavity reaches preset atmospheric pressure.  Yamazaki however, discusses the state of the art for vacuum chamber processes in the background section, which makes obvious monitoring the atmospheric pressure.  See paragraph 0005, disclosing “”Evacuation means is necessary to bring the inside of the process chamber to a vacuum state.  The evacuation means is comprised of pumps installed outside the processing system (typified by turbomolecular pump, rotary pump, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention monitoring the atmospheric pressure of the enclosed cavity; issuing a warning when the atmospheric pressure of the enclosed cavity reaches preset atmospheric pressure in order to avoid air bubbles generation and to bond the panels as taught by Yamazaki, Lee and Motomastsu.

As to claim 6, Muramoto and the other references do not disclose that the range of the preset atmospheric pressure is 1000 pa +/- 50 pa.
However, Motomastu teaches the benefits of reduced pressure, teaching in paragraph 0042 that “Next, in a panel assembly step (S607), the first LCD panel and the second LCD panel are bonded together under atmosphere pressure or under reduced pressure.  If the reduced pressure is 10000 Pa or less, it is easy to avoid air bubbles generation and to bond the panels.  Motomatsu, in Example 2 and 4 described in paragraph 0053 and 0057 teaches that “A vacuum stirring and degassing process is performed for 15 minutes under reduced pressure of 100 Pa using a vacuum stirring and degassing apparatus.” and “In a following panel assembly step, the first LCD panel and the second LCD panel are bonded under reduced pressure of 3000 Pa.  Reduced pressure below 1 Pa is not necessary.”
Thus, Motomatsu teaches that reduced pressure ranges is a result effective variable for panel assembly, with effective temperature between 10000 Pa and 1 Pa.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have treated the pressure range as a result effective variable between 1 Pa and 10000 Pa and utilize any desired pressure in that range, including that the range of the preset atmospheric pressure is 1000 pa +/- 50 pa., in order avoid air bubbles generation and to bond the panels.  

As to claim 7, Muramoto and CN 104102032 A does not disclose that the vacuumizing device comprises a control valve; and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-
Yamazaki however, discusses the state of the art for vacuum chamber processes in the background section, which makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  See paragraph 0005, disclosing “”Evacuation means is necessary to bring the inside of the process chamber to a vacuum state.  The evacuation means is comprised of pumps installed outside the processing system (typified by turbomolecular pump, rotary pump, dry pump, and the like), means for managing and controlling them, piping that connects the pumps with the process chamber to constitute an evacuation system, valves, pressure gauges, flowmeters, and the like.”  Similarly, Lee makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  Lee teaches some of these structures, teaching in paragraph 0073 “The air extraction tube 112 and the vent tube 113 have electronically controlled valves 112a and 113a respectively, for selectively opening/shutting of tube lines.”  See paragraph 0122, which teaches “That is, by putting the suction pump (evacuation device) 200 in the evacuation device into operation to generate an air suction force, and making the valve 112a on the air extraction tube 112 to the bonding chamber 110 leave the air extraction tube in an opened state, to transmit the air suction force generated from the suction pump 200 to an inside of the bonding chamber 110, the inside of the bonding chamber 110 can be placed in a vacuum state.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range in order to avoid air bubbles generation and to bond the panels as taught by Yamazaki, Lee and Motomastsu.

As to claim 8, Muramoto as modified discloses before providing the 1st substrate and the 2nd substrate to be laminated and putting them into the enclosed cavity, it further comprises: applying frame glue onto the 1st substrate (via seal patterning device 13) and the 2nd substrate and injecting liquid crystal in (via liquid crystal dropping device 14).  See also paragraphs 0043-44, reciting:

[0044] The liquid dropping device 14 drops liquid crystal at plural predetermined locations in the frame of the seal on the top surface of the first substrate W1.  After the dropping, the substrates W1 and W2 are transferred to the press machine 17 by the second transfer equipment 19b.


As to claim 9, Muramoto as modified discloses wherein after laminating the 1st substrate and the 2nd substrate, it further comprises: conducting an illuminating treatment for the 1st substrate and the 2nd substrate; and conducting a vacuum breaking treatment for the enclosed cavity.  See paragraph 0019, disclosing “setting a pressure in the process chamber back to atmospheric pressure.” and paragraph 0050, disclosing “Therefore, the curing device 18 irradiates light having a predetermined wavelength on the LCD panel to cure the seal after a predetermined time passes after pressing.”

As to claim 10, Muramoto and the other references do not disclose that the preset range is 800~1000 pa.  
However, Motomastu teaches the benefits of reduced pressure, teaching in paragraph 0042 that “Next, in a panel assembly step (S607), the first LCD panel and the second LCD panel are bonded together under atmosphere pressure or under reduced pressure.  If the reduced pressure is 10000 Pa or less, it is easy to avoid air bubbles generation and to bond the panels.  Motomatsu, in Example 2 and 4 described in paragraph 0053 and 0057 teaches that “A vacuum stirring and degassing process is performed for 15 minutes under reduced pressure of 100 Pa 
Thus, Motomatsu teaches that reduced pressure ranges is a result effective variable for panel assembly, with effective temperature between 10000 Pa and 1 Pa.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have treated the pressure range as a result effective variable between 1 Pa and 10000 Pa and utilize any desired pressure in that range, including 800 to 1000 Pa, in order avoid air bubbles generation and to bond the panels.  


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto (US 20030226633 A1) and CN 104102032 A as applied to claim 1-4 and 11 above, and further in view of Lee (US 20030178468 A1).

As to claim 12, Muramoto discloses that an upper chuck plate and a lower chuck plate are disposed in the enclosed cavity (process chamber 32), and the details of the step of providing the 1st substrate and the 2nd substrate to be laminated and putting them into the enclosed cavity are: put them into the enclosed cavity respectively (see paragraph 0044, disclosing “After the dropping, the substrates W1 and W2 are transferred to the press machine 17 by the second transfer equipment 19b.”) so that the upper chuck plate adsorbs the 1st substrate and the lower chuck plate adsorbs the 2nd substrate (see paragraph 0045, disclosing “The press machine 17 has 
Muramoto does not disclose gripping, by mechanical arm, the 1st substrate and the 2nd substrate and put them into the enclosed cavity respectively.
Lee discloses gripping, by mechanical arm (see arms 310 and 320), the 1st substrate and the 2nd substrate and put them into the enclosed cavity respectively.   Lee teaches in paragraph 0086 that “The loader part includes a first arm 310 for carrying the first substrate 510 having the liquid crystal dropped thereon, and a second arm 320 for carrying the second substrate 520 having the sealant coated thereon, wherein it is designed that the first arm 310 is positioned above the second arm 320 in a standby state before the first and second substrates 510 and 520, loaded on relevant arms 310 and 320, are carried into the inside space of the bonding chamber 110.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the step of gripping, by mechanical arm, the 1st substrate and the 2nd substrate and put them into the enclosed cavity respectively as taught by Lee in order to enable the transport of two substrates, one with sealant and one with liquid crystal, into the enclosed cavity as taught by Lee.

As to claim 13, Muramoto and Lee both discloses that the adsorption of upper chuck plate for the 1st substrate is any one of vacuum adsorption, magnetic adsorption, adhesive adsorption and electrostatic adsorption.  See Muramoto, paragraph 0013, disclosing “The two substrates are bonded in a vacuum process chamber while being respectively held by two holding plates that have a vacuum chuck mechanism or an electrostatic chuck mechanism.”  Similarly, vacuum adsorption holes in the upper and lower stages, but also the electro-static chucks for electro-static adsorption permits stable adsorption of the substrates during evacuation of the bonding chamber, which permits the evacuation and bonding processes to be carried out more smoothly.”

As to claim 14, Muramoto and Lee both discloses that adsorption of lower chuck plate for the 2nd substrate is any one of vacuum adsorption, magnetic adsorption, adhesive adsorption and electrostatic adsorption.  See Muramoto, paragraph 0013, disclosing “The two substrates are bonded in a vacuum process chamber while being respectively held by two holding plates that have a vacuum chuck mechanism or an electrostatic chuck mechanism.”  Similarly, Lee also teaches in paragraph 0139 “the provision of, not only the vacuum adsorption holes in the upper and lower stages, but also the electro-static chucks for electro-static adsorption permits stable adsorption of the substrates during evacuation of the bonding chamber, which permits the evacuation and bonding processes to be carried out more smoothly.”

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto (US 20030226633 A1) and CN 104102032 A as applied to claim 1-4 and 11 above, and further in view of Lim (US 20040095548 A1)

As to claim 15, Muramoto does not disclose wherein before providing the 1st substrate and the 2nd substrate to be laminated and putting them into the enclosed cavity, it further comprises: pre-depositing a mark on the 2nd substrate and the 1st substrate as positioning.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized pre-depositing a mark on the 2nd substrate and the 1st substrate as positioning in order to facilitate accurate position of the substrate layers.

As to claim 16, Muramoto does not disclose that wherein the step of conducting the 1st rough alignment for the 1st substrate and the 2nd substrate comprises: collecting, by the rough calibration camera, the mark coordinate of one of the 1st substrate and the 2nd substrate so as to cause the other mark coordinate to tally with it.
However, Lim teaches collecting, by the rough calibration camera, the mark coordinate of one of the 1st substrate and the 2nd substrate so as to cause the other mark coordinate to tally with it..  Lim teaches the benefits of aligning and tallying and coordinating these marks, teaching 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized collecting, by the rough calibration camera, the mark coordinate of one of the 1st substrate and the 2nd substrate so as to cause the other mark coordinate to tally with it in order to facilitate accurate position of the substrate layers.


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto (US 20030226633 A1) and CN 104102032 A and Tamatani (US 20180148531 A1)
As to claim 17, Muramoto discloses a control device (main control unit 12) for laminating display panel wherein the control device executes the method for laminating the display panel;
the method for laminating a display panel, comprises the following steps of: 

conducting an alignment for the 1st substrate and the 2nd substrate (see paragraph 0046, disclosing “While optically detecting an alignment mark, the press machine 17 aligns the first substrate W1 with the second substrate W2 in such a way that the seal and liquid crystal on the first substrate W1 do not contact the bottom surface of the second substrate W2.”); 
vacuumizing the enclosed cavity by a vacuumizing device (see paragraph 0045, disclosing “The press machine 17 evacuates the vacuum process chamber 32 and feeds a preprocess gas to the vacuum process chamber 32.”); and 
laminating the 1st substrate and the 2nd substrate (see paragraph 0046, disclosing “The press machine 17 presses the substrates W1 and W2 with a predetermined load.”).

Muramoto does not disclose that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate, conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization; continuing the vacuumization for the enclosed cavity and conducting a fine alignment for the 1st substrate and the 2nd substrate;
However, CN 104102032 A discloses that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate (see the translation, the section discussing embodiment 2, disclosing “Step 2, will be tentatively fixing to display base plate 11 and support plate 12, carry out first time para-position (thick para-position), aligning accuracy is ±200um”), conducting a 2nd rough alignment 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate, conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization; continuing the vacuumization for the enclosed cavity and conducting a fine alignment for the 1st substrate and the 2nd substrate in order to achieve successive alignments and increased lamination accuracy as taught by CN 104102032. 

Muramoto also does not disclose that the control device for laminating display panel comprising a memory, a processor and a display panel lamination program stored in the memory and driven by the processor; the method for laminating display panel will be realized when the processor executes the program for laminating display panel
However, Tamatani discloses that that the control device (processing circuit 950) for laminating display panel comprising a memory, a processor and a display panel lamination 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that to utilize a control device for laminating display panel comprising a memory, a processor and a display panel lamination program stored in the memory and driven by 

As to claim 18, Muramoto discloses a vacuum laminator comprising a vacuumizing device, an enclosed cavity (see vacuum process chamber 32), and a control device (main control unit 12) for laminating display panel; the method for laminating display panel will be realized when the control devices performs the method for laminating the display panel; 
the method for laminating display panel comprises the following steps of providing a 1st substrate and a 2nd substrate to be laminated and putting them into an enclosed cavity (see paragraph 0044, disclosing “the substrates W1 and W2 are transferred to the press machine 17 by the second transfer equipment 19b”); 
conducting an alignment for the 1st substrate and the 2nd substrate (see paragraph 0046, disclosing “While optically detecting an alignment mark, the press machine 17 aligns the first substrate W1 with the second substrate W2 in such a way that the seal and liquid crystal on the first substrate W1 do not contact the bottom surface of the second substrate W2.”); 
vacuumizing the enclosed cavity by a vacuumizing device (see paragraph 0045, disclosing “The press machine 17 evacuates the vacuum process chamber 32 and feeds a preprocess gas to the vacuum process chamber 32.”); and 
laminating the 1st substrate and the 2nd substrate (see paragraph 0046, disclosing “The press machine 17 presses the substrates W1 and W2 with a predetermined load.”).



However, CN 104102032 A discloses that conducting an alignment for the 1st substrate and the 2nd substrate comprises conducting a 1st rough alignment for the 1st substrate and the 2nd substrate (see the translation, the section discussing embodiment 2, disclosing “Step 2, will be tentatively fixing to display base plate 11 and support plate 12, carry out first time para-position (thick para-position), aligning accuracy is ±200um”), conducting a 2nd rough alignment for the 1st substrate and the 2nd substrate and causing the vacuumizing device to stop the vacuumization (See the translation, embodiment 2, disclosing “Step 4, will be fixing to display base plate 11 and support plate 12 after, carry out second para-position (thick para-position), aligning accuracy is ± 75um.”); continuing the vacuumization for the enclosed cavity (see the translation, disclosing “therefore Bubble will not be produced when will be vacuum abutted to display base plate 11 and support plate 12.”) and conducting a fine alignment for the 1st substrate and the 2nd substrate (see the translation, embodiment 2, disclosing “Step 6, third time para-position is carried out to support plate 12 and display base plate 11, aligning accuracy is ± 5um.”).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that conducting an alignment for the 1st substrate and the 2nd substrate 

Muramoto does not disclose that the control device for laminating display panel comprising a memory, a processor and a display panel lamination program stored in the memory and driven by the processor; the method for laminating display panel will be realized when the processor executes the program for laminating display panel.
However, Tamatani discloses that that the control device (processing circuit 950) for laminating display panel comprising a memory, a processor and a display panel lamination program stored in the memory and driven by the processor; the method for laminating display panel will be realized when the processor executes the program for laminating display panel in a method and apparatus for manufacturing liquid display devices (see title).  Tamatani discloses in paragraph 0124 that “Dedicated hardware may be applied to the processing circuit 950, or a processor for executing a program stored in a memory (central processing unit (CPU), central processing unit, processing unit, computing unit, microprocessor, microcomputer, and digital signal processor (DSP)) may be applied to the processing circuit 950.”  Paragraph 0124 also teaches that “Functions of respective components of the quality determination device 803 and the liquid crystal amount calculation device 804 may be realized by a plurality of processing circuits, or such functions may be realized all together by one processing circuit.”  Paragraph 0124 teaches that “FIG. 23 is an illustration of hardware configuration of the computer system in a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that to utilize a control device for laminating display panel comprising a memory, a processor and a display panel lamination program stored in the memory and driven by the processor; the method for laminating display panel will be realized when the processor executes the program for laminating display panel as taught by Tamatani in order to read and execute the method steps and to realize functions of each component.  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto (US 20030226633 A1) and CN 104102032 A and Tamatani (US 20180148531 A1) as applied to claim 17-18 above, and further in view of Yamazaki (US 20050013927 A1) and Lee (US 20030178468 A1) and Motomatsu (US 20090027592 A1)

As to claim 19, Muramoto, CN 104102032 A and Tamatani does not disclose that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing 
Yamazaki however, discusses the state of the art for vacuum chamber processes in the background section, which makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  See paragraph 0005, disclosing “”Evacuation means is necessary to bring the inside of the process chamber to a vacuum state.  The evacuation means is comprised of pumps installed outside the processing system (typified by turbomolecular pump, rotary pump, dry pump, and the like), means for managing and controlling them, piping that connects the pumps with the process chamber to constitute an evacuation system, valves, pressure gauges, flowmeters, and the like.”  Similarly, Lee makes obvious that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range.  Lee teaches some of these structures, teaching in paragraph 0073 “The air extraction tube 112 and the vent tube 113 have electronically controlled valves 112a and 113a respectively, for selectively opening/shutting of tube lines.”  See paragraph 0122, which teaches “That is, by putting the suction pump (evacuation device) 200 in the evacuation device into operation to generate an air suction force, and making the valve 112a on the air extraction tube 112 to the bonding chamber 110 leave the air extraction tube in an opened state, to transmit the air suction force generated from the suction pump 200 to an inside of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the vacuumizing device comprises a control valve, and the process of causing the vacuumizing device to stop vacuumization comprises: causing the control valve of the vacuumizing device to be in a half-open state so as to stabilize the atmospheric pressure of the enclosed cavity within the preset range in order to avoid air bubbles generation and to bond the panels as taught by Yamazaki, Lee and Motomastsu.

As to claim 20, Muramoto and the other references do not disclose that the preset range is 800~1000 pa.  
However, Motomastu teaches the benefits of reduced pressure, teaching in paragraph 0042 that “Next, in a panel assembly step (S607), the first LCD panel and the second LCD panel 
Thus, Motomatsu teaches that reduced pressure ranges is a result effective variable for panel assembly, with effective temperature between 10000 Pa and 1 Pa.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have treated the pressure range as a result effective variable between 1 Pa and 10000 Pa and utilize any desired pressure in that range, including 800 to 1000 Pa, in order avoid air bubbles generation and to bond the panels.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK